      Case 1:19-cv-11865-NMG Document 28 Filed 02/12/21 Page 1 of 9



                    United States District Court
                     District of Massachusetts

                                    )
Ladefara Gem,                       )
                                    )
          Plaintiff,                )
                                    )
          v.                        )
                                    )     Civil Action No.
Commissioner Andrew Saul,           )     19-11865-NMG
                                    )
          Defendants.               )
                                    )
                                    )


                          MEMORANDUM & ORDER

GORTON, J.

     Pro se plaintiff Ladefara Gem (“Gem” or “plaintiff”) seeks

judicial review of the denial of her application for disability

benefits by defendant, Andrew Saul (“the Commissioner” or

“defendant”), in his official capacity as Commissioner of the

Social Security Administration (“SSA”).       Pending before the

Court are plaintiff’s motion to reverse the decision of the

Commissioner, defendant’s motion to affirm that decision and

defendant’s motions to strike plaintiff’s opposition thereto.

For the reasons that follow, the motions to reverse and to

strike will be denied but the motion to affirm will be allowed.

I.   Background

     Gem was born on February 28, 1983.       She alleges a

disability onset date of September 29, 2015, at which point she


                                 - 1 -
      Case 1:19-cv-11865-NMG Document 28 Filed 02/12/21 Page 2 of 9



began suffering from migraines, depression, anxiety, attention

deficit disorder (“ADHD”) and memory loss.       Prior to that date,

plaintiff completed four years of college, took law school

courses, earned a marketing certificate and worked in banking

and marketing.    Due to her mental health conditions, however,

she contends that she is now unable to maintain steady

employment which has caused her to become homeless.

     In 2016, Gem filed applications for Disability Insurance

Benefits (“DIB”) under Title II of the Social Security Act

(“the Act”) and Supplemental Security Income benefits (“SSI”)

under Title XVI of the Act, 42 U.S.C. § 1381 et seq.1         Gem’s

initial applications were denied in February, 2017, and, upon

reconsideration, denied again in June, 2017.        In August, 2017,

she filed a request for a hearing and review of the decision of

the SSA, which was held before Administrative Law Judge Anthony

Dziepak (“the ALJ”) in February, 2019.

     In denying Gem disability benefits, the ALJ applied the

five-step sequential evaluation process provided in 20 C.F.R.

§ 404.1520(a) and, based on the fifth step, found that she was

not disabled.    The test evaluates whether: 1) the claimant is




1 Although plaintiff also contends that she had previously filed
a disability application in May, 2014, this Court finds no
support in the record for that claim and it will thus be
disregarded.


                                 - 2 -
         Case 1:19-cv-11865-NMG Document 28 Filed 02/12/21 Page 3 of 9



engaged in a "substantial gainful activity", 2) she has a severe

mental or physical impairment, 3) the impairment is equivalent

to impairments identified in the relevant regulations, 4) the

claimant's residual functional capacity (“RFC”) is adequate for

her previous work and 5) jobs exist in the economy which would

be appropriate for the claim considering her RFC, age, education

and work experience. 20 C.F.R. § 404.1520(a); see also Deblois

v. Sec'y of Health & Human Servs., 686 F.2d 76, 79 (1st Cir.

1982).

    The ALJ found that Gem had not engaged in substantial

gainful activity since her alleged disability onset date and

that she had severe impairments but that those impairments were

not as severe as those listed in 20 C.F.R. § 404 Subpart P,

Appendix 1 (“the § 404 Impairments”).          At the final two steps,

the ALJ concluded that Gem’s Residual Functional Capacity

("RFC") was insufficient to permit her to return to her prior

occupation but that she was capable of performing other jobs

existing in significant numbers in the national economy.

    Gem timely appealed the ALJ’s decision to the Appeals

Council.     That request was denied in June, 2019, rendering the

ALJ's determination the final decision of the Commissioner and

subject to judicial review by this Court. See Da Rosa v. Sec’y

of Health & Human Servs., 803 F.2d 24, 25 (1st Cir. 1986).               She

then filed her complaint in this Court in August, 2019, alleging

                                    - 3 -
         Case 1:19-cv-11865-NMG Document 28 Filed 02/12/21 Page 4 of 9



that the ALJ failed to consider pertinent evidence and perform

the required analysis.

II.   The Parties’ Motions

      A. Legal Standard

      The Act gives federal district courts the authority to

affirm, modify or reverse an ALJ’s decision or to remand the

case for a rehearing. 42 U.S.C. § 405(g).          Review pursuant to

§ 405(g), however, is not de novo. See Lizotte v. Sec’y of

Health & Human Servs., 654 F.2d 127, 128 (1st Cir. 1981).                The

Act provides that the findings of the Commissioner are

conclusive so long as 1) they are “supported by substantial

evidence” and 2) the Commissioner has applied the correct legal

standard. See 42 U.S.C. § 405(g); Seavey v. Barhart, 276 F.3d

1, 9 (1st Cir. 2001).       Substantial evidence means evidence

“reasonably sufficient” to support the ALJ’s conclusion. See

Doyle v. Paul Revere Life Ins. Co., 144 F.3d 181, 184 (1st Cir.

1998).

      B. Application

      Gem avers that the findings of the ALJ that 1) she does not

have an impairment that meets or equals the severity of the

§ 404 Impairments, 2) she is able to work and perform simple

tasks without difficulty and 3) there are jobs in the national

economy which she can perform are unsupported by substantial




                                    - 4 -
      Case 1:19-cv-11865-NMG Document 28 Filed 02/12/21 Page 5 of 9



evidence in the record.2    After reviewing the record, this Court

disagrees.

     The ALJ found that Gem suffered from some severe

impairments, including an affective disorder, anxiety disorder

and cognitive-related disorder.      Nonetheless, at step three, the

ALJ also found that the severity of Gem’s impairments, either

alone or in combination, did not meet or medically equal any of

the § 404 Impairments.     In light of evidence showing that Gem

1) only intermittently sought treatment, 2) engaged in some

part-time work and enrolled and participated in law school

classes, 3) can follow written instructions and 4) is able to

address some of her personal needs by, inter alia, cooking,

grocery shopping, taking medications and managing money, this

Court concludes that there is substantial support in the record

for the ALJ’s determination that plaintiff had no more than

moderate limitations in any area of functioning in comparison to

the § 404 Impairments.     See Irlanda Ortiz v. Sec'y of Health &

Human Servs., 955 F.2d 765, 769 (1st Cir. 1991) (explaining that

gaps in treatment are evidence that an impairment is not as

severe as alleged); Coskery v. Berryhill, 892 F.3d 1, 7 (1st

Cir. 2018) (holding that the ALJ properly considered the


2 Plaintiff also raises in her opposition memorandum, for the
first time, due process and equal protection challenges but she
fails to articulate any basis for such claims which would
warrant this Court’s consideration.

                                 - 5 -
      Case 1:19-cv-11865-NMG Document 28 Filed 02/12/21 Page 6 of 9



plaintiff’s ability to engage in daily activities in finding

that he was able to perform light work).

    Furthermore, relying on the opinions of state agency

medical consultants Stephen Kleinman, M.D., and Mary Ford Clark,

Psy.D., the ALJ concluded that Gem had an RFC which enables her

to perform work at all exertional levels with certain non-

exertional limitations, including the ability to perform only

simple, repetitive tasks.     The experts opined that, although

plaintiff suffers from some cognitive difficulties, particularly

with highly complex tasks, she retains the ability to manage

simple cognitive demands, focus on simple tasks for two-hour

intervals in an eight-hour workday and interact with others with

limited public contact.

    The opinions of the consultants, according to the ALJ, were

independently informative and also supported by and consistent

with the record as a whole, which indicates that Gem is not

completely disabled. See Berrios-Lopez v. Sec'y of Health &

Human Servs., 951 F.2d 427, 431 (1st Cir. 1991) (explaining that

testimony of a non-examining medical advisor can constitute

substantial evidence in support of the ALJ's determination).

Because the ALJ supported his RFC calculation with detailed

findings, this Court concludes that it is supported by

substantial evidence in the record.




                                 - 6 -
      Case 1:19-cv-11865-NMG Document 28 Filed 02/12/21 Page 7 of 9



    Based on his findings, the ALJ then determined that Gem was

unable to return to her prior work but could perform certain

simple tasks.   Because the ALJ found that Gem could not engage

in her prior occupation, the burden shifted to the Commissioner

to prove that a significant number of other jobs in the national

economy existed which Gem could perform. See Ortiz v. Secretary

of Health and Human Services, 890 F.2d 520, 524 (1st Cir. 1989).

To prove that, the Commissioner need only demonstrate that such

jobs exist, not that the claimant would actually be hired.

Hernandez v. Weinberger, 493 F.2d 1120, 1122 (1st Cir. 1975);

see Lopez Lopez v. Sec'y of Health, Educ. & Welfare, 512 F.2d

1155, 1158 (1st Cir. 1975) (holding that a claimant's actual

chances of being hired is irrelevant to the step five analysis

and must be disregarded); see also Torres v. Celebrezze, 349

F.2d 342, 344–45 (1st Cir. 1965) (noting that a claimant may be

ineligible for disability benefits even though her impairment

has left her more vulnerable to unemployment by narrowing the

range of jobs she could perform and making her generally less

attractive to employers).

    That burden was met by the testimony of the vocational

expert (“VE”), who testified that a hypothetical individual with

Gem’s RFC, age, education and work experience could perform the

following jobs which, in total, offer more than 250,000 jobs

nationally: dishwasher, mail sorter and warehouse storage

                                 - 7 -
      Case 1:19-cv-11865-NMG Document 28 Filed 02/12/21 Page 8 of 9



laborer.     Relying on that testimony, the ALJ concluded that

other jobs existed in the national economy which Gem could

perform and she was thus not disabled.3      Because that conclusion

was based, at least in part, upon testimony of the VE, it was

supported by substantial evidence and is, therefore, conclusive.

See Arocho v. Sec'y of Health & Human Servs., 670 F.2d 374, 375

(1st Cir. 1982) (stating that a vocational expert's answer to a

hypothetical corresponding to plaintiff’s RFC may constitute

substantial evidence); Sousa v. Astrue, 783 F. Supp. 2d 226, 235

(D. Mass. 2011) (noting that the opinion of a vocational expert

qualifies as substantial evidence at the fifth step of the

analysis).    Accordingly, the decision of the ALJ will be

affirmed.




3 If the claimant has solely non-exertional limitations, as here,
section 204.00 in the Medical-Vocational Guidelines provides a
framework for decision-making. SSR 85-15.

                                 - 8 -
      Case 1:19-cv-11865-NMG Document 28 Filed 02/12/21 Page 9 of 9



                                 ORDER

    In accordance with the foregoing:

    1) plaintiff’s motion for order reversing the decision of
    the Commissioner (Docket No. 17) is DENIED;

    2) defendant’s motion for order affirming the decision of
    the Commissioner (Docket No. 18) is ALLOWED; and

    3) defendant’s motions to strike (Docket Nos. 25 & 27) are
    DENIED as moot.


So ordered.

                                    \s\ Nathaniel M. Gorton
                                     Nathaniel M. Gorton
                                     United States District Judge

Dated February 12, 2021




                                 - 9 -
